DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/20/2021 has been fully considered. Claims 1-21 and 48-49 are cancelled, claims 32-44 and 47 are withdrawn and claims 22-47 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/202/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 22-28 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al (US 2015/0079420) in view of Shimogori et al (US 5,135,817).

Regarding claims 22-24, 26-28 and 45-46; Hanlon discloses a steel for hot forming (paragraph [0001]) comprising a steel substrate (paragraph [00026]) and a layer of aluminum or aluminum based alloy disposed on the steel substrate (paragraph [0036]) and wherein the layer of aluminum or aluminum based alloy has a thickness between 10 and 40 µm (paragraph [0037]; claim 15)
The steel for hot forming reads on the claimed coated steel sheet for press hardening. The steel substrate reads on the claimed steel sheet. The layer of aluminum or aluminum based alloy reads on the claimed aluminum-based coating. The layer of aluminum or aluminum based alloy disposed on the steel substrate reads on the claimed aluminum-based coating directly on the steel sheet as claimed in claim 45.

Hanlon does not appear to explicitly disclose the steel for hot forming comprising a zinc coating having a thickness less than or equal to 1.1 µm as claimed in claim 22, the zinc coating being primarily zinc as claimed in claim 22, the thickness of the zinc coating being less than or equal to 1.0 µm as claimed in claim 23, the thickness of the zinc coating being less than or equal to 0.7 µm as claimed in claim 24, the aluminum-

However, Shimogori discloses a Zn-Mg alloy plating layer formed by vapor deposition on the surface of metals (Abstract), wherein the Zn-Mg plating layer has a thickness greater than 0.5 µm (col. 7, lines 1-14), wherein the Zn-Mg plating layer has a composition of 0.5% to 40% Mg with the balance being zinc (col. 6, lines 41-45), the wherein the Zn-Mg alloy plating layer is disposed as an outermost layer (Fig. 10d; col. 15, lines 15-43).
The Zn-Mg plating layer reads on the claimed zinc coating. The Zn-Mg plating layer having a composition of 0.5% to 40% Mg with the balance being zinc reads on the claimed zinc coating being primarily zinc as the amount of zinc in the Zn-Mg plating layer would range from 60% to 99.5%.
The thickness of the zinc coating being greater than 0.5 µm overlaps the claimed thickness for the zinc coating in claims 22-24.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have excellent corrosion resistance and excellent adhesion to steel sheets resulting in plated steel sheets with improved corrosion resistance and excellent formability (col. 7, lines 1-10 of Shimogori). It has been held In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Hanlon and Shimogori are analogous art because they are from the same field of steel products for automobiles. Hanlon is drawn to a steel for hot forming for use in the automotive industry (see paragraphs [0001] and [0002] of Hanlon). Shimogori is drawn to a Zn-Mg alloy for outer plates of vehicles (col. 1, lines 11-18 of Shimogori).

It would have been obvious to one of ordinary skill in the art having the teachings of Hanlon and Shimogori before him or her, to modify the steel sheet of Hanlon to include the Zn-Mg plating layer of Shimogori directly on the layer of aluminum or aluminum based alloy of Hanlon because excellent corrosion resistance and excellent adhesion to steel sheets resulting in plated steel sheets with improved corrosion resistance and excellent formability (col. 7, lines 1-10 of Shimogori).

Regarding claim 25, Hanlon discloses the steel comprising the layer of aluminum based alloy comprising 5 to 13 wt% silicon, less than 5 wt% iron and the balance being aluminum (paragraph [0037]).



Regarding claim 28, the product of the thickness of the layer of aluminum based alloy of Hanlon of 10 µm to 40 µm and the Zn-Mg plating layer of Shimogori of greater than 0.5 µm would be 5 to 20 micrometers squared.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al (US 2015/0079420) in view of Shimogori et al (US 5,135,817) in further view of Gil Otin et al (US 2010/0307644).

Hanlon and Shimogori are relied upon as described above.

Regarding claim 29, Hanlon and Shimogori do not appear to explicitly disclose the coated steel sheet comprising the steel sheet having the composition as claimed in claim 29.

However, Gil Otin discloses a steel sheet having a composition comprising: 0.10% =< C <0.25%, Si< 2.990%, 1% = Mn < 3%, Cr <1.65%, Mo < 0.25%, P<0.1%, S < 0.015%, Ti s 0.040%, Al = 0.010%, B < 0.005% and the balance being iron and inevitable impurities (paragraph [0017]).



It would have been obvious to one of ordinary skill in the art having the teachings of Hanlon, Shimogori and Gil Otin before him or her, to modify the coated steel sheet Hanlon and Shimogori to include the steel sheet composition of Gil Otin for the steel substrate of Hanlon because having the required steel sheet provides good weldability and insensitivity to damage by cutting (paragraphs [0015] and [0016] of Gil Otin).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al (US 2015/0079420) in view of Shimogori et al (US 5,135,817) in further view of Gil Otin et al (US 2010/0307644) in further view of Corquillet et al (US 2008/0308194).

Gil Otin discloses a steel sheet having a composition comprising: 0.10% <C < 0.25%, 1% = Mn s 3%, Si s 2.990%, Al = 0.010%, Cr< 1.65%, Ti< 0.040%, B < 0.005%, N < 0.008%, S < 0.015%, P< 0.1%, Ti/N24 and Mo < 0.25% and the balance being iron and inevitable impurities (paragraph [0017]) and along with Hanlon and Shimogori is relied upon as described above.

This range would overlap the claimed range for the equation in claim 30.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have good weldability and insensitivity to damage by cutting (paragraphs [0015] and [0016] of Gil Otin). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 30 and 31; Hanlon, Shimogori and Gil Otin do not appear to explicitly disclose the steel component comprising the composition including 0.25% < Ni < 2% and 0% < Nb < 0.060%.

However, Corquillet discloses a steel part comprising Ni < 2% and Nb < 0.15 % (paragraphs [0020] and [0023)).


Hanlon, Shimogori, Gil Otin and Corquillet are analogous art because they are from the same field of steel products for automobiles. Hanlon is drawn to a steel for hot forming for use in the automotive industry (see paragraphs [0001] and [0002] of Hanlon). Shimogori is drawn to a Zn-Mg alloy for outer plates of vehicles (col. 1, lines 11-18 of Shimogori). Gil Otin is drawn to a steel sheet for use in the automotive industry (see paragraph [0001] of Gil Otin). Corquillet is a steel part for use in the automobile industry (see paragraph [0005] of Corquillet).

It would have been obvious to one of ordinary skill in the art having the teachings of Hanlon, Shimogori, Gil Otin and Corquillet before him or her, to modify the coated steel sheet of Hanlon, Shimogori and Gil Otin to include the amounts of nickel and niobium of Corquillet in the steel composition of Hanlon, Shimogori and Gil Otin because having the required amounts of nickel and niobium provides increased yield strength while preventing high cost and degradation of weldability and hot formability (paragraphs [0051] and [0054] of Corquillet).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/20/2021, with respect to the 112(a) rejections have been fully considered and are persuasive. The 112(a) rejections has been withdrawn.

Applicant’s arguments with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Kwak does not disclose the zinc coating being primarily zinc.

The Examiner agrees and notes that Kwak does not disclose the zinc coating being primarily zinc and therefore the previous 103 rejections have been withdrawn.
However, a new ground of rejection is being made under 103 for claim 22 by Hanlon in view of Shimogori.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785